—Order, Supreme Court, New York County (Franklin Weissberg, J.), entered December 8, 1999, which, after a *586nonjury trial, awarded defendant mother child support of $12,825 per month, based on a finding that defendant’s child support costs, including housing costs attributable to the child, were $13,500 per month, and directed plaintiff father to pay, in addition to such monthly support payments, 100% of the child’s educational, medical, extracurricular and camp costs, and up to $60,000 per year for nannies employed by defendant, unanimously affirmed, without costs.